PER CURIAM.
The petition for writ of prohibition is granted. Petitioner’s motion to disqualify the trial judge was legally sufficient. See Fla. R. Jud. Admin. 2.330(d)(1). The facts alleged would prompt a reasonably pru*127dent person to fear that he could not get a fair hearing. See MacKenzie v. Super Kids Bargain Store, Inc., 565 So.2d 1332, 1335 (Fla.1990); Franco v. State, 777 So.2d 1138, 1140 (Fla. 4th DCA 2001) (recognizing that a judge’s hostility toward counsel can, in some circumstances, provide a reasonable basis for a client to fear bias); Hayslip v. Douglas, 400 So.2d 553, 556 (Fla. 4th DCA 1981).
STEVENSON, GROSS and TAYLOR, JJ., concur.